March 1, 1915. The opinion of the Court was delivered by
This was an action by the plaintiffs against the defendant for damages for personal injuries alleged to have been sustained by the plaintiff, Annie E. Ashe, wife of Jacob E. Ashe, by reason of negligence of the defendant. The action was for actual and punitive damages. The cause was heard before his Honor, Judge Bowman, and a jury, at the June term of the Court, 1914, for Orangeburg county, and after all of the testimony, both for plaintiff and defendant, was in, defendant moved for a direction of verdict in its favor upon several grounds. After argument the Court directed a verdict in favor of defendant, whereupon plaintiffs appeal, and by nine exceptions allege error on the part of Circuit Court in so directing a verdict, and contend that there was sufficient evidence to carry the case to the jury.
It is not necessary to consider the exceptions seriatim, because the law is so plain that, if there is any competent, relevant evidence to go to the jury that presents for them any issuable fact pertinent to the case from which more than one inference can be drawn, then it should go to the jury for their determination. After a careful study and analysis of the evidence of the whole case, and especially that of the plaintiff, we are constrained to hold that there was at least one point that the jury should have passed upon; it was for them to determine from all the facts, surroundings, circumstances, and evidence in the case: Was there any negligence on the part of defendant in placing its wagon and team of mules where it placed them and leaving them unattended as testified to?
The verdict must be set aside and reversed.